Citation Nr: 1743869	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for drug dependency, to include as secondary to service-connected schizoaffective disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes in September 2013, the Veteran submitted a Form 9 that requested a Board hearing by live videoconference. In a letter dated in October 2014, VA notified the Veteran and his representative that he had been scheduled for a Board hearing on November 12, 2014. The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled. Accordingly, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(d) (2016).

In July 2016 the Board reopened the Veteran's claim for service connection for drug dependency and remanded this issue for further development.

In the July 2016 remand, the Board REFERRED the issues of service connection for high blood pressure and a disability manifested by low back pain.  The record shows that the RO is yet to take any action on these issue.  As such, the Board is REREFERRING the issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for drug dependency. 

In a June 2014 rating decision, the Veteran was granted service connection for schizoaffective disorder, depressive type (claimed as PTSD and insomnia).  Prior to this, the Veteran was afforded VA examinations in May 2011 and January 2014 for PTSD, to include any psychiatric disability.  The May 2011 examiner diagnosed the Veteran with cannabis dependence and cocaine dependence.  The January 2014 examiner did not provide a diagnosis of drug dependence, but did note that the Veteran had last used cocaine and marijuana in May 2011.  Furthermore, VA treatment records show the Veteran has a history of drug dependence that has been in remission since May 2011.

In June 2016 the Veteran's representative submitted an appellant's brief, which contended that his drug dependency problem began as a result of self-medicating his service-connected schizoaffective disorder.

In July 2016 the Board remanded this issue for a new VA examination to determine the etiology of the Veteran's drug dependence, to include as secondary to service-connected schizoaffective disorder.  The July 2016 remand specifically requested a VA examiner to list any diagnoses for drug dependency shown in the record during the appeal period or in proximity to the claim and/or on examination, even if currently in remission.  The examiner was also requested to then provide an opinion as to whether it is at least as likely as not that the drug dependency disability is proximately due to, caused by or chronically aggravated by the Veteran's service connected schizoaffective disorder, depressive type.  The examiner was also instructed to provide a complete rationale for all opinions provided. 

A review of the claim file and examination report reveals that the August 2016 VA examiner failed to list any drug dependency diagnoses found in the record, provide any opinion as to the etiology of any drug dependency diagnosis and did not provide a rationale.  The examiner merely stated that the Veteran denied drug use since May 20, 2011.  The AOJ requested an addendum opinion from the examiner as to the etiology of any drug dependency disability listed.  The examiner provided an addendum opinion in September 2016 which stated that the Veteran denied substance use during the May 2011 and August 2016 VA examinations and the January 2014 VA examiner did not diagnose drug dependency.  However, the Veteran's VA treatment records show diagnoses of drug dependence, including records dated in August 2011, July 2011, and May 2014.  The examiner did not list or opine as to the etiology of any of the drug dependency diagnoses reflected in the record.  As a result, the opinion is inadequate for rating purposes.  Therefore, remand for another opinion is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure substantial compliance with the remand).  Therefore, the claim must be remanded for a new VA examination that addresses the Veteran's diagnoses of drug dependency and the likely etiology.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records from June 2014 to the present. 

2.  After completing step 1, schedule the Veteran for a VA examination with an appropriate examiner, other than the examiner who conducted the August 2016 examination, to determine the nature and etiology of any diagnosed drug dependency.  Provide a copy of this remand and record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a. List any diagnoses for drug dependency shown in the record during the appeal period or in proximity to the claim and/or on examination, even if currently resolved or in remission.  The Board notes drug dependency has been noted in August 2011, July 2011, and May 2014.  The examiner should review the entire record. 

b.  For any drug dependency disability listed in response to the above, provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the drug dependency disability is proximately due to, caused by, or aggravated beyond its natural progression by the service-connected schizoaffective disorder, depressive type (claimed as PTSD and insomnia).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed specifically.  An opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion provided must reflect consideration of the Veteran's contention that his drug dependency began as a result of self-medicating his service-connected schizoaffective disorder.  See Appellant's Brief, received in June 2016.

3.  Notify the Veteran of the scheduled examination.  The Veteran should be advised that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that, under 38 C.F.R. § 3.655, the consequences for failure to report for a VA examination without good cause may include denial of the claim.

4.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case. A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




